This proceeding in error comes from the district court of Garfield county. The petition was filed April 5, 1929, and sought recovery on an accident policy covering injuries, and disabilities, and death from causes enumerated. The case took the course of motion to make more definite, demurrer to petition, and general denial unverified of petition, trial by jury, demurrer to evidence, both sides asking for a directed verdict, plaintiff being successful below, defendant complaining here.
The brief of plaintiff in error sets out considerable of the evidence, and argues the matter under the head of six propositions. The first complaint concerns the overruling of the motion to make more definite and certain, the second concerns the overruling of the demurrer to the petition, the third to admitting evidence to be submitted on behalf of plaintiff, the fourth to the overruling of the demurrer to the evidence, the fifth complaining of the direction of the verdict, and the sixth to the overruling of the motion for new trial. Under the fourth proposition, the plaintiff in error states:
"But perhaps the hub of the whole situation is whether or not the alleged injuries occurred in the manner specified in the policy.
"Part 1 of the policy (see case-made, p 17) which admittedly is the only provision under which the plaintiff could possibly claim, reads as follows:
" '* * * or by the wrecking or disablement of any private horse-drawn vehicle, or motor-driven car (excluding motor cycles or trucks) in which the insured is riding or driving, or by being accidentally thrown from such vehicle or car'."
The facts as disclosed by the evidence were that plaintiff in an automobile was traveling, and while on his journey found it necessary to have the car greased, and while plaintiff remained seated, the car was driven onto a grease rack for the purpose of having it greased, plaintiff expecting to remain in the car while the operation was going on. Seeing some person across the street, he started to get out of the car to see the party. About the time the plaintiff was stepping out of the car, the motion of the car caused by the rack mechanism, caused plaintiff to lose *Page 252 
his hold on the door jamb, which he held to while endeavoring to alight for the purpose of steadying himself, and in his endeavor to alight, he fell and broke his hip. After quoting some of the testimony, plaintiff in error's brief is as follows:
"Defendant's Exhibit No. 1 (C-M, 43).
" 'No. 8. State fully and precisely what you were doing at the time the accident occurred?
" 'A. Slipping out of auto on platform.
" 'No. 10. How did the accident happen?
" 'A. Hand hold slipped and fell on concrete pavement.
" 'No. 16. To what extent was the conveyance in or on which you were riding wrecked or disabled?
" 'A. Not wrecked at all. Accident occurred in getting out of auto. Hold slipped and fell to pavement.'
"Defendant's Exhibit No. 5 (C-M., 49).
" 'No. 18. Were you thrown from the car?
" 'A. Hold slipped.'
"Representing a letter by the claimant to the Federal Life Insurance Company is as follows (in part):
" 'The theme of your song seems to be that the car in which I got hurt was not in motion. If you can show me that even implied where your policy says or states that the vehicle must be in action, I will withdraw my claim.'
"The testimony just quoted brings out several propositions. Among other things, it indicates that the plaintiff has apparently changed his theory. First, he insists that he could recover even though the car was not in motion. Second, he was not in the car at the time of the alleged injuries. Third, he was not riding or driving the car at the time of the alleged injuries. Fourth, he was not accidentally thrown from such vehicle or car.
"It is our contention that the plaintiff must show all of these factors occurred as conditions precedent to recovery under the policy.
"When the insured drove the car upon the greasing rack for the purpose of having it overhauled, he abandoned for the moment the act of riding in or driving the car. The weight of authority, however, is to the effect that a traveler who abandons his vehicle or means of conveyance during the journey cannot be said to be either in or on the vehicle or engaged in the act of making his journey. See 14 R. C. L. section 420, p. 1241.
"The act of riding in or driving implies motion. These are words and phrases well understood and have a clear and well defined meaning when in a contract of insurance.
"The word 'driving' is defined by Webster's New International Dictionary as follows:
" 'To impel or urge onward in a direction away from, or along before, the impelling force or agency; variously; to cause to move on; to urge onward; as with plows; (?blows) as, to drive cows to pasture; to communicate a forward motion to, as by pressure; to push forward, as to drive a nail; to give a forward impetus to; to propel; impel; to carry along or keep in motion, to go by, or pass in, a carriage whose course is wholly or partly under one's direction; to proceed by direction or urging on a vehicle or the animals that draw it.'
"And the same authority described 'ride' as follows:
" 'To be supported in motion, to be borne along; to sit on and control so as to be carried; hence, to be carried along by; to make, perform, or do, by riding; the act or fact of riding; an excursion or journey on the back of an animal or in or on any vehicle or conveyance.' "
Argument is made that the risk assumed only covered the time when the automobile was in motion, and the case of Primrose v. Casualty Co. (Pa.) 37 L. R. A. (N. S.) 618, is cited, and the case of Georgia Life Ins. Co. v. Easter (Ala.) L. R. A. 1915C, 456. Each case depends on its peculiar facts. The latter case held that a picnic wagon for white people was not a common carrier. The former case held that within the meaning of the accident policy, a double indemnity would accrue in a case of a taxicab injury, under a "public conveyance" injury provision entitling insured to double indemnity. The case itself and the annotations appear to be antagonistic in reason to the position of plaintiff in error. The court there lays down the governing principle, as follows:
"The contention of the learned counsel for the appellant is that the double indemnity clause is applicable only to the case of a person occupying a place for which he pays a fare in a railway car or conveyance operated for the common use of himself and of such promiscuous persons as may happen to take passage en route, over which conveyance he exercises no control. It is to be noted that the clause was inserted by the insurer itself in the policy of insurance which it issued to the insured, and, if it intended that the same should have the restricted meaning for *Page 253 
which its counsel now contend, it could have readily so worded the clause. The insurance company could have so framed it that there would now be no doubt that the appellee could not insist that it was intended to extend to her claim. It is next to be remembered that, as the words used in the clause are the language of the insurer, a salutary rule of construction requires them to be construed most favorably to the insured (Hughes v. Central Acci. Ins. Co., 222 Pa. 462. 71 A. 923; May, Ins. sec. 175); and, for the same reason, if the clause is capable of two interpretations equally reasonable, that is to be adopted which is most favorable to the insured. Bole v. New Hamp. F. Ins. Co., 159 Pa. 53, 28 A. 205; McKeesport Mach. Co. v. Ben Franklin Ins. Co., 173 Pa. 53, 34 A. 16. If the language of the policy is doubtful or obscure it will be construed most unfavorably to the insurer. Merrick v. Germania F. Ins. Co., 54 Pa. 277. A contract of insurance must have a reasonable interpretation, such as was probably in the contemplation of the parties when it was made; and when the words of a policy are, without violence, susceptible of two interpretations, that which will sustain a claim to the indemnity it was the object of the assured to obtain should be preferred. Humphreys v. Nat. Ben. Asso., 139 Pa. 264, 20 A. 1047; Frick v. United Firemen's Ins. Co., 218 P. 409, 67 A. 743. As applied to the admitted facts in the present case, we regard the double indemnity clause having but one meaning."
This court, beginning with the early case of Taylor v. Insurance Co., 25 Okla. 92, 105 P. 354, and the case of General Accident Fire  Life Insurance Corp., Ltd., v. Hymes,77 Okla. 20, 185 P. 1085, in a practically unbroken line of decisions, has adhered to the principle that the insurance company, having prepared the contract, in case of ambiguity, should in return for its premium insure against injuries fairly embraced within the terms of the contract, and that the methods of a technical, legal analyst should not be applied to language which to a person of common understanding appeared to create an indemnity contract, when the premium was collected.
Applying these rules to the present situation, and viewing the policy in all its language, big and little type, and display type, it is clear that the premium payor had a right to believe he was insured against the accident that actually happened, whether the car was actually in motion or not, when he was trying to alight on his feet, and did not succeed, falling and breaking a hip. It is clear that the car was a motor-driven car. It is further clear that the insured was actually thrown from the car by the force of gravity, when he lost his hold and balance in alighting whether the relative term "such" used in the policy has for an antecedent the word "car" or phrase "motor-driven car," or "motor-driven car in which the insured is riding or driving." It is evident that the insured paid for the assumption of the risk of the accident arising out of the use of the car for riding purposes, and the bare fact of the car not being actually in a forward or backward motion ought not to be controlling. If such had been the expressed intention, the policy would not have been so attractive. The instrument was labeled a "Federalized Travel Accident Policy."
An accident happens while the party is on a journey and stops at a station to grease the car then being used for travel. A definition of "driving" has been set out from Webster's New International Dictionary. However, there are several shades of meaning carried by the word "drive" and the word "ride," depending on the context. In the definition given is an illustration, "drive cows to pasture." In practical definition, we would scarcely claim that if a cow along the route should stop for a drink or a bite of grass, the drive instantly ceased, as is now contended for by the insurance company. Other definition given by the same author under "drive" as a verb, is:
"3. To go by, or pass in, a carriage whose course is wholly or partly under one's direction; to proceed by direction; to proceed by directing or urging on a vehicle or the animals that draw it; as, the coachman drove to my door. One rides when one has no control over the course of the vehicle in which one is, as a public omni-bus, etc."
The contrast as between "drive" and "ride" is given by Webster's Dictionary, as follows:
"Syn. — Ride, Drive. The tendency of present usage is toward the following distinction: one drives in a private or hired carriage; one rides on horseback, in any large public conveyance (as a railroad carriage, a street car, or an omnibus), or in any conveyance not drawn by an animal (as a motor car or a balloon.)"
If one should engage passage on the train from Oklahoma City to Tulsa, it would be too critically distinctive to say that he ceased to ride when the train stopped in ordinary course. Applying the rules of construction cited above, we think *Page 254 
the loss was covered by the policy. Some contention is made as to notice being insufficient on account of not being full enough. It was sufficiently full that the insurance company did not ask for further particulars, but rejected the claim after investigation on the ground that the car was not in motion when the accident happened, and that the insured was not accidentally thrown from the car. It was sufficient to cause a letter to be written, after investigation, rejecting the claim on the ground, as follows:
"Our investigation shows that the automobile was not in motion and that you were not accidently thrown from it, but that you slipped and fell. I regret to state the policy does not cover this particular claim.
"For the above reasons, I regret to advise that we can be of no service to you in this instance."
Several cases are cited as to the rule concerning direction of verdicts, and overruling demurrers and motions to make, more definite, but no case decisive of the case here presented has been cited by either party. Our investigation convinces us that the accident is covered by the policy, and the plaintiff in error is liable on its policy, and the court did not commit error in so holding.
The case is affirmed.
LESTER, C. J., CLARK, V. C. J., and RILEY, HEFNER, CULLISON, and McNEILL, JJ., concur. SWINDALL and ANDREWS, JJ., dissent.